inalDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to Amendment filed on 12/23/2021. Claims 1-12, 15-17, 19, 21-24 are remain pending. The amendment have overcome the drawing objection and the rejection under 35 U.S.C. 102 set forth in the previous Non-Final Office Action. However, upon reconsideration, a new ground of rejection has been made. See rejection under 35 U.S.C. 103 below for details.
Response to Arguments
Applicant’s arguments, see Remarks on page 7-8, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art. See rejection under 35 U.S.C. 103 below for details.

Claim Interpretation
Claim 1 recites “control logic unit”, while such limitation is not interpreted under 112(f) because a “control logic unit” (CLU) is a term of art that one of ordinary skill in the art would interpreted the CLU is part of a CPU to determine when instructions can be executed, control internal operations, and fetch and decode instruction (see Mcgraw – Lesson 01: Basic Processing unit, slide 2, 14) . The same interpretation is applied to method claim 19. 
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a multiplication unit” in claim 1 and 20. The specification describe the multiplication unit is hardware multiplier that produces a multiplication result [0032].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 15-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Heddes (US - 20190065150) in view of Huang (US- 10817260).

Regarding claim 1, Heddes teaches a device, comprising (Heddes et al, figure 1 element 100): 
a plurality of processing elements communicatively connected to one another and to a memory unit (Heddes, figure 1B illustrates slice (128(7) comprise a plurality of processors 132(0)-132(P) [i.e. a plurality of processing elements and figure 1a illustrates slice is connected to a memory 106 [i.e. a memory unit]); and 
the memory unit (Heddes, figure 1A, memory 106); 
wherein a processing element of the plurality of processing elements comprises a control logic unit and a plurality of vector units (Heddes, figure 1B illustrates each processor 132 comprises a CPU 146 [i.e. a control logic unit and a plurality of matrix processor 144(0)-144(M) [i.e. a plurality of vector units]), wherein: 
the control logic unit is configured to control operation of the processing element, including by being configured to determine components of multiplication operands (Heddes, [0021] the matrix processors 144(0)-144(M) are controlled by a CPU, figure 3-4 [0024,0030,0032] the sequencers 402 determine whether either elements of the first row of the input matrix 200 or the first column of the input matrix 202 equals zero, if either operand has a zero value, those operands are subsequently withdrawn by the sequencer [i.e. determine components of multiplication operands]); and 
each vector unit of the plurality of vector units comprises a vector multiply unit and is configured to utilize the vector multiply unit to compute a dot product result (Heddes, figure 1B, each matrix processor [i.e. each vector unit] comprises MAC units [i.e. a vector multiply unit] to compute multiply and accumulate [i.e. dot product] as shown in figure 3-4),
	Heddes does not teach the vector multiply unit comprises a first operand register configured to store a first operand value; a second operand register configured to store a second operand value; a multiplication unit configured to at least multiply the first operand value with the second operand value; and a hardware logic component configured to: detect whether a zero value is provided and in response to a detection that the zero value is being provided: cause an update of at least the first operand register to be disabled; and cause a result of a multiplication of the first operand value with the second operand value to be a zero-value result.
	However, Huang teaches a system to skip multiplication operations with zeros in processing elements(Huang figures 1-2) comprise a first operand register configured to store a first operand value (Huang, figure 2, input data element 222[i.e. first operand value] is loaded into register 204 [i.e. first operand register]); 
a second operand register configured to store a second operand value (Huang, figure 2, weight 224 [i.e. second operand value] is loaded into register 206 [i.e. second operand register]);  
a multiplication unit configured to at least multiply the first operand value with the second operand value (Huang, figure 2 multiplier 208 [i.e. a multiplication unit] multiplies values 244 and 248); and 
a hardware logic component (Huang, figure 2, zero data element indicator and zero weight indicator [i.e. a hardware logic component]) configured to: 
(Huang, column 5 line 43-54 zero data element indicator indicates whether input 222 is zero or not): cause an update of at least the first operand register to be disabled (Huang, column 6 line 62 – column 7 line 20, based on zero data element indicator, data element load generator generates a signal 242 that allow data register 204 to skip storing the input data element 222 when input data element is zero); and cause a result of a multiplication of the first operand value with the second operand value to be a zero-value result (Huang, figure 2 skip calculation generator 212, column 8 line 39- 56, when a zero is detected on the input data element 222 or the weight 224 the calculation is skip or bypassed. Column 8, line 57- column 9 line 8, when skip calculation indicator is 1, the selector 216 selects input partial sum 236 as the output partial sum, this effect causes the multiplication result equals zero because adding the zero the input partial sum is unnecessary).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Heddes’s MAC units to performing multiply and accumulate as a processing element as disclosed in Huang figure 2 that includes registers for operands, multiplication unit, and hardware logic, and receiving opcode a controller. This modification would have been obvious because both Huang and Heddes discloses system and method for performing multiply and accumulate that skip zero value. As recognized by Huang, the system and method for skip multiplication operation with zeros in processing elements would reduce dynamic power consumption (abstract).

Regarding claim 3, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the first operand value and the second operand value are in a floating point number format (Heddes, [0021] the matrix processors configured to use 16-bit floating point precision). 

 Regarding claim 4, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the multiplication unit is further configured to receive a multiply operation instruction that specifies an operand format type (Huang column 17, line 33-43 the computation controller may determine a data type of input data set and the instructions maybe in the form of an opcode).
The same motivation used in claim 1 is applied to claim 4.
 
 Regarding claim 5, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the hardware logic component includes a comparator that is configured to detect whether the zero value is provided (Huang, claim 13, column 10 line 39-41). 
The same motivation used in claim 1 is applied to claim 5.

 Regarding claim 6, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the hardware logic component is configured to, in response to the detection that the zero value is being provided, cause the update of at least the first operand register to be disabled including by being configured to transmit a disable signal to the first operand register (Huang, column 6 line 62 – column 7 line 20, based on zero data element indicator, data element load generator generates a signal 242 that allow data register 204 to skip storing the input data element 222 when input data element is zero).
The same motivation used in claim 1 is applied to claim 6.

Regarding claim 7, the combined system of Heddes in view of Huang discloses the claim invention as in the parent claim above, including the weight register 206 may store a Din input if a load input is “1” and may hold the previous value if load input is 0, wherein the load (Huang, figure 2, column 7 line 21-26 [i.e. update of the second operand register to be disabled). Huang does not teach the hardware logic component is further configured to, in response to the detection that the zero value is being provided, cause an update of the second operand register to be disabled. However, in figure 2, as previously described in claim 1, Huang teaches to disable operand register 204 [i.e. first operand register] based on the zero data element indicator 226 [i.e. in response to the detection that zero is provided]. Therefore,
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Huang’s register 206 to receive zero weight indicator as load input as disclosed for register 204 to have zero data element indicator as load input in figure 2 to determine holding previous value in register when there is zero detection. This modification would have been obvious because Huang discloses the same method for register 204 and one of ordinary skill in the art would use this method to implement for register 206 because as recognized by Huang, by doing that the data register will only store non zero value of input data element, which would reduce memory usage (column 7, line 14-16).  It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices in the same way. See MPEP 2141.III.(C).
As modified, the combined system of Huang  discloses the hardware logic component is further configured to, in response to the detection that the zero value is being provided, cause an update of the second operand register to be disabled

Regarding claim 8, the combined system of Heddes in view of Huang discloses the claim invention as in the parent claim above, including the hardware logic component is configured to, in response to the detection that the zero value is being provided, cause the update of the first operand register and the update of the second operand register to be disabled including by being configured to transmit disable signals to both the first operand (Huang, column 6 line 62 – column 7 line 20, based on zero data element indicator, data element load generator generates a signal 242 [i.e. disable signal] that allows data register 204 [i.e. first operand register] to skip storing the input data element 222 when input data element is zero. After the modification, register 206 [i.e. second operand register] would receive zero weight indicator as load input [i.e. disable signal] and would hold previous value if weight is 0 [i.e. disabled updating to register]).  
The same motivation used for claim 7 is applied equally to claim 8.

 Regarding claim 9, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the hardware logic component is configured to, in response to the detection that the zero value is being provided, cause the result of the multiplication of the first operand value with the second operand value to be the zero-value result including by being configured to transmit a signal indicating the detection that the zero value is 10being provided to an output logic component (Huang, figure 2 skip calculation generator 212, column 8 line 39- 56, when a zero is detected on the input data element 222 or the weight 224, the calculation is skip/bypassed based on the signal 254 is input to the selector 216 [i.e. output logic component] to select the output. Column 8, line 57- column 9 line 8, when skip calculation indicator is 1, the selector 216 selects input partial sum 236 as the output partial sum, this effect causes the multiplication result equals zero because adding the zero the input partial sum is unnecessary). 
The same motivation used in claim 1 is applied to claim 9.

Regarding claim 10, the combined system of Heddes in view of Huang discloses the device of claim 9, wherein the output logic component is configured to select between an output of the multiplication unit and the zero-value result (Huang, figure 2, column 8 line 57 – column 9 line 8, the selector 216 configure to either select addition result 238 or the stored input partial sum, which initial is 0).  
The same motivation used in claim 1 is applied to claim 10.

Regarding claim 11, the combined system of Heddes in view of Huang discloses the device of claim 10, wherein the output logic component is configured to select the zero-value result in response to the detection that the zero value is being provided (Huang, figure 2, column 8 line 57 – column 9 line 8, when a value of either input data 222 or weight 224 is zero, partial sum 236 is selected).
The same motivation used in claim 1 is applied to claim 11.

Regarding claim 12, the combined system of Heddes in view of Huang discloses the device of claim 11, wherein the output logic component is configured to select the output of the multiplication unit in response to a detection by the hardware logic component that a non-zero value is being provided (Huang, figure 2, column 8 line 57 – column 9 line 8, when skip calculation indicator 254 is 0, meaning non-zero value is provided, addition result 238 is selected).  
The same motivation used in claim 1 is applied to claim 12.

Regarding claim 15, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the multiplication of the first operand value with the second operand value is a part of a plurality of multiplications associated with a vector multiplication or a dot product operation (Heddes, figure 3-4 illustrates a plurality of multiplications associated with each rows of input matrix A and each column of matrix B [i.e. vector multiplication] as show in MAC 208(0) A00B00 +A10B01+A20B02+A30B03 [i.e. dot product operation]).

Regarding claim 16, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the multiplication of the first operand value with the 25second operand value is a part of a matrix operation (Heddes figure 3-4 illustrates the multiplication of matrix A and B).  

Regarding claim 17, the combined system of Heddes in view of Huang discloses the device of claim 1, wherein the multiplication of the first operand value with the second operand value is a part of an artificial neural network operation (Heddes [0023-0024]).

Regarding claim 19, recites method claim that would be practiced on the apparatus claim 1. All steps in method claim 19 is performed by the apparatus claim 1. Therefore, the claim 1 analysis applies equally to claim 19. 

Regarding claims 21-24, recite apparatus claims that include limitations that are similar to apparatus claims 1-4. Thus, they are rejected for the same reasons. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Heddes in view of Huang as applied to claim 1 above, and further in view of Anders (US - 201900422250).

Regarding claim 2, the combined system of Heddes in view of Huang discloses the claim invention as in the parent claim above, including having a computation controller determines a data type of the input data set based on the instruction, and the instruction may be in the form of an opcode, where the data type may be, e.g., 4-bit, 8-bit, 16-bit, signed, unsigned, or floating point (Huang column 17, line 33-43). The combined system of Heddes in view of Huang does not teach the first operand value and the second operand value are in an integer number format. However, Anders teaches the first operand value and the second operand value (Anders, [0038] the execution circuit support variety of data format, and disclosed embodiments provide a matrix multiplication that support both floating-point and integer data formats).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system of Heddes in view of Huang system to operate on multiple format as disclosed in Anders. This modification would have been obvious because all the references disclose method and system to optimize the multiplication by skipping or bypassing zero values of input matrices and Huang’s system may receive data such as 4-bit, 8-but, 16-bit, signed, unsigned, or floating point. As recognized by the reconfigurable execution circuit to support a variety of data format including both integer and floating point would improve cost and area [0038].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182